[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO REARGUE AND FOR ARTICULATION
The Motion to Reargue is denied. Further articulation is denied as to the lost income issue.
The decision is further articulated as to the issue of the $6,665.23 paid by defendant's insurance carrier to repair the trailer. The court's decision is that the plaintiff would not receive the full $14,000. cost of the replacement trailer. Instead the court allowed the plaintiff to keep the amount of $6,665.23 as full satisfaction for the loss of the trailer. The court's award of $18,835.23 does not intend that the defendant or the defendant's insurance carrier take a set off of $6,665.23 from the judgment of $18,835.23.
___________________ Hennessey, J. CT Page 14341